Citation Nr: 0208575	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-50 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a condition causing 
generalized joint pain.

2.  Entitlement to service connection for hypersensitivity of 
the eyes to light.

3.  Entitlement to service connection for a condition causing 
tremor of both hands, as well as tingling and numbness of the 
thighs.

4.  Entitlement to service connection for mitral valve 
prolapse.

5.  Entitlement to service connection for gingivitis with gum 
discomfort.

6.  Entitlement to service connection for residuals of Kantu 
Plains allergy.

7.  Entitlement to an initial (compensable) disability rating 
for status post residuals of removal of a lesion from the 
forehead.

8.  Entitlement to an initial (compensable) disability rating 
for hemorrhoids.

9.  Entitlement to an initial (compensable) disability rating 
for recurrent cervical strain.

10.  Entitlement to an initial (compensable) disability 
rating for bilateral hearing loss.

11.  Entitlement to an initial (compensable) disability 
rating for rhinitis with recurrent pharyngitis, upper 
respiratory infection and Eustachian tube dysfunction.

12.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1995. 

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO granted service connection and a 10 percent disability 
evaluation for sinusitis with tinnitus and headache.  Service 
connection and noncompensable evaluations were also 
established for: status post residuals of removal of a lesion 
from the forehead; hemorrhoids; recurrent cervical strain; 
bilateral hearing loss; and rhinitis with recurrent 
pharyngitis, upper respiratory infection and Eustachian tube 
dysfunction. The veteran's claims for service connection for 
a condition causing generalized joint pain; hypersensitivity 
of the eyes to light; a condition causing tremor of both 
hands, as well as tingling and numbness of the thighs; mitral 
valve prolapse; gingivitis with gum discomfort; residuals of 
Kantu Plains allergy; a condition causing constipation; 
bilateral groin and testicular pain; and sleep apnea were 
denied.  

The case returns to the Board following development made 
pursuant to its April 2000 remand.  For the reasons and bases 
set forth below, the Board finds that additional development 
is necessary prior to completion of appellate action.  

The Board also takes note of the veteran's July 2000 
statement in which he appears to want to pursue a claim for 
an increased rating for his gastric reflux.  This matter is 
referred to the RO for all appropriate action and 
adjudication.  


REMAND

The issuance of a supplemental statement of the case is of 
paramount importance in  order to ensure that a claimant is 
provided a list of the evidence considered, a statement of 
the facts, law and regulations as well as a discussion of the 
reasons and bases for the determinations reached.  The Board 
notes that despite the vast number of medical examination 
reports and the extensive records obtained pursuant to the 
April 2000 remand, the RO did not provide the veteran a 
supplemental statement the case.  The veteran's accredited 
representative in the informal hearing presentation argued 
that the case should be remanded again.  The Board agrees.  
Incidentally, RO was asked to furnish a supplemental 
statement of the case in the April 2000 remand.  A remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Secondly, the Board notes that at the time of the June 2000 
VA examination, the examiner recommended that the veteran be 
afforded a computed tomography (CT) scan of the maxillary 
sinus.  Inasmuch as such an examination is deemed necessary 
to determine the current nature and severity of the veteran's 
service-connected disability, the veteran should be afforded 
a CT examination.  

In reference to the issues for which service connection is 
sought, the Board notes that some additional development is 
necessary.  In this regard, the veteran complained of 
sensitivity to light while in the service.  These complaints 
are recorded in a February 1995 entry in the veteran's 
service medical records as well as in reports from the 
Schumpert Eye Clinic in March 1995.  The veteran contends 
that he has had a continuity of symptoms since his active 
service.  Examination with medical opinion is necessary to 
determine the current nature and etiology of the veteran's 
existing eye disability.  

In addition, the veteran was seen on numerous occasions 
during his active service for complaints of paresthesias or 
tingling of the thighs.  No clear diagnosis was reached.  The 
symptoms were thought to be associated with either the low 
back disability or hernia repair for which service connection 
is now in effect.  The veteran has argued that he has 
experienced a continuity of symptoms since his active 
service.  An examination and medical opinion would be helpful 
to determine whether the veteran's current complaints of 
paresthesias of the thighs are associated with the veteran's 
active service.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(hereinafter the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

This statute was implemented by the recently published 
regulations, to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a).  66 Fed. Reg. 42,620 (August 29, 
2001).  The RO's attention is directed to these new 
provisions as they pertain to notice and duty to assist 
requirements to which VA must comply.  

Because of these factors and in view of the recent 
promulgation of implementing regulations, a remand to the RO 
in this case is required.  Specifically, because the RO has 
not considered in the first instance whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In view of the foregoing, this case is again remanded to the 
RO for the following actions:  

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder. 

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist for the purpose of determining 
the nature and severity of his service-
connected sinus disability.  Such 
examination should include a CT scan.  
The results of this evaluation should be 
set forth in detail.  The claims folder 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran. 

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current nature 
and etiology of his existing eye 
disability, manifested by photophobia.  
All indicated special studies and tests 
should be accomplished.  The examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that that 
the veteran currently has an eye 
condition, manifested by photophobia that 
may be associated with injury, disease or 
an event noted during his active service.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

4.  The veteran should be afforded a 
neurological examination in order to 
determine the current nature and etiology 
of paresthesias of the thighs.  All 
indicated special studies and tests 
should be accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that current disability manifested by 
paresthesias of the thighs may be 
associated with injury, disease or an 
event noted during his active service.  
In his or her determination, the examiner 
should also consider whether the 
paresthesias of the thighs were caused or 
worsened by any of the veteran's service-
connected disabilities.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  

6.  The RO then should review all of the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




